Citation Nr: 0838616	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  08-21 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a tail bone 
disability.

2.  Entitlement to service connection for a left ear 
disability.

3.  Entitlement to service connection for a right hip 
disability with nerve impingement.

4.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1944 to 
August 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

As noted above, the issues include a claim of entitlement to 
service connection for a left ear disability.  The veteran 
has already been service connected for bilateral hearing 
loss.  Consequently, the claim regarding a left ear 
disability is construed to be a claim for service connection 
for disability other than hearing loss.  References in the 
decision below to left ear disability should be taken to mean 
any disability other than hearing loss.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  There is no medical evidence of a currently diagnosed 
tail bone or left ear disability.

2.  The veteran does not have a right hip disability with 
nerve impingement that is related to his military service.

3.   The veteran does not have a right shoulder disability 
that is related to his military service.




CONCLUSIONS OF LAW

1.  The veteran does not have a tail bone disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

2.  The veteran does not have a left ear disability that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  The veteran does not have a right hip disability with 
nerve impingement that is the result of disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2008).

4.  The veteran does not have a right shoulder disability 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2007, prior to the initial adjudication of the claim.  
Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews of the issues and the 
text of the relevant portions of the VA regulations.  The 
veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records.  In terms of whether or not the veteran should have 
been afforded a VA examination for his disabilities, the 
Board notes that VA is not required to provide a medical 
examination to a claimant as part of the duty to assist if 
the record does not already contain evidence of an in-service 
event, injury, or disease.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004); Wells v. Principi, 326 F.3d 1381 (2003) 
(Board under no obligation to obtain a medical opinion when 
there is no competent evidence that the veteran's disability 
or symptoms were service related).  In this case, as will be 
explained below, the record does not include credible 
information indicating that there was an event, injury, or 
disease in service.  The Board therefore finds that a VA 
examination was not required.

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service incurrence or aggravation is 
presumed if a chronic disability as defined by 38 C.F.R. 
§ 3.309(a) is manifested to a compensable degree within a 
year of the veteran's separation from qualifying military 
service.  This includes arthritis.  38 C.F.R. § 3.307, 3.309.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection may be granted.  Sanchez-Benitez, 13 
Vet. App. 282, 285 (1999), aff'd, 259 F.3d. 1356 (Fed. Cir. 
2001).

Tail Bone

The veteran contends that he injured his tail bone in 1944 
during military service when the small plane that he was on 
crash landed.  He noted that he went to the infirmary in 
Santa Barbara, CA, stayed there a couple of days, and was 
discharged.  He stated that within a year after his discharge 
from the military, he had x-rays with R.J., M.D., and was 
told that his tail bone was cracked.  The veteran noted that 
the physician who took the x-rays was now deceased, so he did 
not have medical evidence to submit to the VA.

Here, there is no medical evidence of a currently diagnosed 
tail bone disability.  There are no current treatment records 
showing complaints of, or treatment for a tail bone 
disability.  As such, without evidence of a current 
disability, the analysis ends, and service connection cannot 
be awarded for any injury residual.  See Degmetich v. Brown, 
104 F. 3d 1328, at 1333.  In other words, absent a showing of 
current disability for which benefits are being claimed, 
service connection is not warranted.

Left Ear

Here, the medical evidence does not show that the veteran has 
a current disability involving the left ear.  A December 2007 
audiologic clinic note did not find any evidence of a left 
ear disability.  The veteran had impacted cerumen, but the 
examiner noted, after removing the cerumen, that the 
veteran's external ears were intact, and the otoscopic 
examination showed that the external auditory canal was 
clear, and that the tympanic membrane was intact.  Again, the 
Board notes that the evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.  Because the record does not reveal evidence of a 
current disability involving the left ear, the analysis ends, 
and service connection cannot be granted.  See Degmetich v. 
Brown, 104 F. 3d 1328, at 1333.

Right Hip disability

The veteran contends that he injured his right hip in the 
same small plane accident where he injured his tailbone.  He 
stated that R.J., M.D., (the deceased physician), told him 
that a nerve was damaged in the accident and that it was 
causing problems with his right hip.

Here, the record shows evidence of a current disability-
specifically, trochanteric bursitis, and osteoarthritis of 
the hip.  (See May 2000 and January 2007 progress note 
entries which both gave impressions of trochanteric bursitis 
of the right hip; and a January 2004 radiologic report 
showing mild osteoarthritis of the hips bilaterally, with 
otherwise a normal pelvis anatomy).  Further evidence of a 
current right hip disability includes: a December 2003 
progress note assessing the veteran with chronic right hip 
pain probably related to a trochanteric bursitis; and 
progress notes dated in January 2004 noting right hip 
problems, and stating that the veteran's chronic low back 
pain was now radiating down his right lateral hip, and the 
physician noted the possibility of this being related to 
nerve impingement.  

However, despite evidence of a current disability, the 
service medical records do not document any problems related 
to the veteran's right hip, or any injury of the hip, and the 
first documented post-service medical evidence of a right hip 
disability is not until May 2000.  Even when the veteran 
filed a claim with VA in January 1947, he did not mention a 
hip disability or in-service injury.  On orthopedic 
evaluation by VA in July 1947, the only orthopedic disability 
found was a lumbosacral sprain.  The Board finds that the 
lengthy period after military service without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it is proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ("negative evidence" 
could be considered in weighing the evidence).  Further, the 
record does not contain a medical opinion linking the 
veteran's currently diagnosed trochanteric bursitis of the 
right hip to his military service.  And finally, there has 
been no showing of arthritis within a year of the veteran's 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  In view 
of the foregoing, the Board finds that service connection for 
a right hip disability is not warranted.

Right shoulder disability

The veteran contends that his right shoulder was injured 
aboard the USS Mindoro in the time frame of January through 
March 1946, when the ship hit a tidal wave.  He stated that 
he was down below, and chairs and other furniture flew around 
the room, hit his shoulder, and he was slammed against the 
wall.

Here, the file contains evidence of a current right shoulder 
disability-specifically, the medical evidence shows a 
diagnosis of rotator cuff tendinitis/tear.  (See December 
2000 summary from Nebraska medical center; and October 2007 
letter by J.S., M.D.)  The record also contains an MRI scan 
taken in January 2000 showing a type II acromion with a one 
centimeter full thickness rotator cuff tear, and a March 2000 
progress note entry by S.H., M.D., noting that the veteran 
complained of right shoulder pain.  However, despite evidence 
of a current disability, the veteran's service medical 
records do not document an in-service injury or event 
involving the veteran's right shoulder, and the first post-
service evidence of a right shoulder disability is not until 
December 2000, decades after the veteran was discharged from 
the military.  As noted above, the Board finds that this 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (it is proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ("negative evidence" could be considered in 
weighing the evidence).

Although the veteran is competent to report on an injury that 
occurred during military service, the Board does not find his 
statements regarding chronicity to be credible.  The record 
contains an October 2007 letter by J.S., M.D., assessing the 
veteran with chronic right rotator cuff tendonitis/tear, and 
stating that the shoulder disability was related to a remote 
injury from the 1946 time frame when the veteran was in war; 
however, this statement is based solely on a history as 
reported by the veteran, which history included the veteran's 
report that he had had pain and discomfort in his shoulder 
ever since the in-service injury.  As noted above, the 
veteran filed a claim in January 1947 and did not report on 
any ongoing right shoulder pain or discomfort.  In fact, he 
limited his claim to a back disability, skin disability, and 
stomach disability.  He was evaluated for his orthopedic 
complaints, and no mention was made of any shoulder problem.  
Given that the veteran did not report having such ongoing 
discomfort or pain following the putative injury, the Board 
does not find his more recent report regarding chronicity to 
be credible.  The Board therefore finds the October 2007 
opinion to be based on an inaccurate factual premise-namely 
that the veteran had had pain and discomfort since the in-
service injury.  Based on the above analysis, the Board finds 
that service connection for a right shoulder disability is 
not warranted.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
these service connection claims.  


ORDER

Entitlement to service connection for a tail bone disability 
is denied.

Entitlement to service connection for a left ear disability 
is denied.

Entitlement to service connection for right hip disability 
with nerve impingement is denied.

Entitlement to service connection for a right shoulder 
disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


